Citation Nr: 0419056	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-29 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses incurred in March 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from January 1976 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 determination of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Columbia, 
South Carolina.  The VAMC denied a claim for payment of 
unauthorized medical services provided by Carolinas Hospital 
System and associated providers in March 2001.  

This appeal is REMANDED to the Veterans Health 
Administration, VA Medical Center.  VA will provide 
notification if further action is required on the part of the 
appellant.  

REMAND

In his substantive appeal (VA Form 9) to the Board received 
in January 2002, the veteran requested a hearing before a 
Veterans Law Judge at a local VA office.  

A hearing on appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2003).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2003), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Thus, in order to ensure full compliance 
with due process requirements, a personal hearing must be 
scheduled.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703, 20.704 (2003).

Accordingly, this case is remanded for the following action:  

The veteran should be scheduled, in accordance 
with appropriate procedures, for a personal 
hearing before a Veterans Law Judge at the RO.  
38 U.S.C.A. § 7107 (West 2002).  A copy of the 
notice to the veteran of the scheduling of the 
hearing should be placed in the record, keeping 
in mind the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



